Order of disposition, Family Court, Bronx County (Monica Drinane, J.), entered on or about April 7, 2005, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crimes of sexual abuse in the second and third degrees, and placed him on probation for a period of 18 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the court’s determinations concerning credibility (see People v Gaimari, 176 NY 84, 94 [1903]). Concur— Andrias, J.P., Saxe, Williams, Sweeny and McGuire, JJ.